                     Case 3:19-cv-00956-KAD Document 23 Filed 09/24/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________   of Connecticut
                                                                   of __________


                      KAREN DUNBAR                             )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-00956 (KAD)
      TRACYLOCKE and OMNICOM GROUP, INC.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          KAREN DUNBAR                                                                                                 .


Date:          09/23/2019                                                               /s/ Joseph Marchese
                                                                                         Attorney’s signature


                                                                                   Joseph Marchese (phv10263)
                                                                                     Printed name and bar number
                                                                                       Bursor & Fisher, P.A.
                                                                                         888 7th Avenue
                                                                                       New York, NY 10019

                                                                                               Address

                                                                                      jmarchese@bursor.com
                                                                                            E-mail address

                                                                                          (646) 837-7150
                                                                                          Telephone number

                                                                                          (212) 989-9163
                                                                                             FAX number
